The defendant is engaged in the business of selling automobiles. On 1 March, 1930, a colored man named John Britton, came to the place of business of defendant and requested the use of a Hudson coupe belonging to defendant. Witness for plaintiff said: "He took it out to drive it just out on the road and back . . . to see how it would drive. He was going to see how it would drive to buy it. He had already made up his mind to buy it."
In driving the car west on the Friendly road the said Britton negligently struck and killed plaintiff's intestate. All the evidence tended to show that the car was in good condition and there is no evidence to show that Britton was a careless or reckless driver. No agent of defendant was present in the car at the time of the injury.
At the conclusion of evidence for plaintiff judgment of nonsuit was entered, and the plaintiff appealed.
This case is governed and determined by the principles of law heretofore announced by this Court in Holton v. Indemnity Co., 196 N.C. 348,145 S.E. 679, and Harts v. Chevrolet Co., 202 N.C. 807.
Affirmed. *Page 842